Citation Nr: 0919461	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1963 to March 1967 and from October 1967 to October 
1975.   This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Winston-Salem RO that denied an increased rating for allergic 
rhinitis.  In November 2004, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  In December 2005 and 
November 2007, the case was remanded for additional 
development.  


FINDINGS OF FACT

1. In January 2008 the Veteran was asked by the RO to provide 
a release for clinical records from his private physician or, 
in the alternative, to submit copies of such records; a 
November 2007 Board remand had advised him of the 
consequences of a failure to respond to such request, and 
informed him that ultimately it was his responsibility to 
ensure the records were received.

2. The Veteran has not provided the records release sought by 
the RO in January 2008, and has not submitted such records, 
which are needed for a proper determination on his claim for 
an increased rating for allergic rhinitis.  


CONCLUSION OF LAW

By not responding within one year to a request for evidence 
deemed necessary for a decision on the merits of the claim, 
the Veteran has abandoned his claim seeking an increased 
rating for allergic rhinitis; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002); 38 C.F.R. § 3.158 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in essence, that when a claimant seeks an increased rating, 
the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.

The Veteran was provided VCAA notice by letter in January 
2003, prior to the initial adjudication of the claim.  The 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  By letters in 
January and March 2006 and January 2008 (and another undated 
letter), he was given additional notice that was not 
completely Vazquez compliant, as he was not advised of the 
criteria for rating allergic rhinitis.  However, he is not 
prejudiced by this omission because the record clearly shows 
he has actual knowledge of the criteria.  The transcript of 
the November 2004 Travel Board hearing reflects that he was 
aware that he must show the disability is manifested by nasal 
polyps to satisfy the criteria for a higher rating.  The 
Court in Vazquez held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrated an awareness of what was 
necessary to substantiate his claim.  See Vazquez, 22 Vet. 
App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  The Veteran has had ample opportunity to 
respond/supplement the record, and neither he nor his 
representative has alleged that notice was less than 
adequate.  Further notice (of rating criteria) is not 
required, as it would serve no useful purpose.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and some records 
of postservice treatment.  While additional pertinent 
postservice treatment records appear to be outstanding, such 
evidence cannot be obtained without the Veteran's cooperation 
(i.e., in providing releases or submitting the records 
himself).  The RO initiated development for the records by 
seeking the Veteran's assistance; he has not responded.  VA 
has met its assistance obligations; no further assistance is 
required.

II. Legal Criteria, Factual Background, and Analysis

In November 2007 the Board remanded the instant claim to the 
RO with instructions for the RO to secure records of private 
treatment the Veteran received from Piedmont Allergy and 
Asthma Associates from 2002 to 2004.  In the remand the 
Veteran was advised that governing regulation provides that 
where evidence requested in connection with an original claim 
is not furnished within one year of the request, the claim 
will be considered abandoned.  He was also informed that it 
was ultimately his responsibility to ensure the records were 
received.

In a January 2008 letter sent to the Veteran pursuant to the 
Board's remand order, the AMC asked him to provide the RO 
with a signed VA Form 21-4142 (Authorization and Consent) for 
release of his treatment records from Piedmont Allergy and 
Asthma Associates.  [Notably, while the claims file held a 
signed authorization form dated in 2006, such forms are valid 
only for a specified period of time, and automatically 
revoked thereafter.  The consent form in the claims file had 
expired and an updated authorization was necessary.]  The 
letter was mailed to the Veteran's current address of record.  
He responded to the letter in writing (in essence objecting 
to the request); he did not submit the consent form sought 
(or the records for which the release authorization was 
sought).  A copy of the letter was sent to his 
representative. 

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The Veteran has failed to 
respond within one year to a request for evidence considered 
essential for the proper adjudication of his claim (records 
of his private treatment, or a release for such records of 
such treatment).  The request was sent to his known address, 
and he clearly received it, and was aware of the consequences 
of a failure to respond.  The regulation governing these 
circumstances, 38 C.F.R. § 3.158(a), is clear and 
unambiguous.  It mandates that when this occurs, the claim 
will be considered abandoned.  

In light of the Veteran's abandonment of his claim that is on 
appeal, there iis no allegation of error of fact or law 
remaining for appellate consideration.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.




ORDER

The appeal seeking a rating in excess of 10 percent for 
allergic rhinitis is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


